UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2045


In re:   ROBERT LIONEL SISK,

                Petitioner.



                  On Petition for Writ of Mandamus.
                        (1:01-cr-00052-MR-14)


Submitted:   November 20, 2012               Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Robert Lionel Sisk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Lionel Sisk is serving the 276-month sentence

imposed after he was found guilty of conspiracy to possess with

intent   to    distribute        cocaine    and   methamphetamine.            Sisk

petitions     for   a   writ      of   mandamus,     or   other       forms    of

extraordinary relief, * seeking an order vacating his sentence and

remanding to the district court for resentencing in light of

Johnson v. United States, 130 S. Ct. 1265 (2010), and Begay v.

United States, 553 U.S. 137 (2008).               We conclude that Sisk is

not entitled to mandamus relief.

            Mandamus    is   a    drastic   remedy   to   be   used    only    in

extraordinary circumstances, when “the petitioner has no other

adequate means to obtain relief to which there is a clear and

indisputable right.”         In re Blackwater Sec. Consulting, L.L.C.,

460 F.3d 576, 592 (4th Cir. 2006) (internal quotations omitted);

see also Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976).

“Courts are extremely reluctant to grant a writ of mandamus.”

In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).

            The relief sought by Sisk is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

     *
       Alternatively, Sisk asks us to grant him a writ of audita
querela or coram nobis, to recall the mandate in his criminal
case, or for leave to amend his 28 U.S.C.A. § 2255 (West Supp.
2012) motion.   We conclude that Sisk is not entitled to any of
these forms of relief.



                                       2
forma pauperis, we deny the petition for a writ of mandamus.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      3